Citation Nr: 1526110	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant.  C.L. and L.H. observed



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1956 to September 1978.  The Veteran died on February [redacted], 2012.  The Appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file rests with the Phoenix, Arizona RO.  

The Appellant was afforded a Travel Board hearing in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals several additional records which are pertinent to the present appeal.  The Appellant's hearing transcript, Statement of the Case, death certificate, and other documents are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran died February [redacted], 2012.  The death certificate shows that he died of complications of acute lymphocytic leukemia, with severe thrombocytopenia as a contributing cause.  

2.  At the time of the Veteran's death, he was service connected for a right knee disability at a noncompensable rating.  His overall rating was noncompensable.  

3.  The Veteran served on bases in Ubon, Thailand and Osan, Korea.  

4.  The preponderance of the evidence shows that the Veteran's was at least as likely as not exposed to herbicides in service.  


CONCLUSION OF LAW

The Veteran's death was due to a disability which may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007) have been met. The January 2013 VCAA letter includes (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need be obtained.  

 When any Veteran dies after December 31, 1956, from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a). 

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including lymphocytic leukemia, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Similarly, a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

Air Force Veterans who served on certain Royal Thai Air Force Bases, including Ubon, near the air base perimeter any time between February 28, 1961 and May 7, 1975 may have also been exposed to herbicides.  

The Veteran had several months of foreign service, including time spent in Thailand and Korea, but not Vietnam.  He received the Vietnam Service Medal and the Vietnam Campaign Medal, but the Appellant does not claim Vietnam service, nor is there any evidence of it.  

The Veteran's last Military Occupational Specialty was Avionic Sensor Systems Superintendent.  The Veteran was also trained and worked in photography and avionics maintenance on the flight line.  The Veteran's service personnel records show that he was stationed in Ubon Royal Thai Air Force Base from July 1966 to June 1967 and at Osan Air Base, Korea, also known as K-55, from February 1969 to March 1970.  Records from April 1966 note that the Veteran worked in the Photographic Maintenance section, supervising the activities of aircraft fixed photography crews.  An examination that month noted the Veteran worked in flight line camera maintenance.  A June 1967 award noted meritorious service as the noncommissioned officer in charge of photo maintenance during his time at Ubon.  A July 1979 personnel evaluation from Osan noted that the Veteran planned and established procedures for organizational and field level maintenance, installed, inspected, removed, troubleshot, repaired, overhauled and modified electronic radar, recording optical airborne photographic systems, and associated electronic analyzers and test equipment.  A March 1970 record from Osan shows the Veteran supervised, planned, and coordinated activities of assigned maintenance technicians to support a classified mission.  

The Appellant stated in written testimony and at the May 2015 Travel Board hearing that during service, the Veteran would retrieve cameras from planes that had just returned from missions.  The Appellant stated that these planes also sprayed herbicides as part of these missions.  Furthermore, she added that the Veteran's lodgings, work facility, and other activities on base were near the perimeter fences.   In a July 2013 written statement regarding the DMZ, the Appellant noted that the Veteran stated to her that his team maintained surveillance cameras and equipment close enough to the fences that "they could see soldiers (guards) staring at each other."  He also said "no one made any quick or [threatening] moves for dear of invoking an attack or creating another international incident."  The Appellant added that Veteran worked collecting surveillance cameras in the ditches and fences separating North and South Korea.  

VA received a buddy statement from M.J.G. in October 2013.  He stated that their work was 95 percent outdoors.  

VA has also received several articles from the Appellant.  While these report general findings, they are not specific to the case and do not place the Veteran in an area where he could be presumed to be exposed to herbicides. Therefore, they have minimal probative value.  

There is lay evidence that the Veteran was in close contact with the perimeter fences of his duty stations in Thailand and Korea.  There is also lay evidence that the Veteran worked on the flight line removing cameras and film from planes that had recently been exposed to herbicides.  These consistent lay statements are corroborated by the service personnel records which show the Veteran's training and experience in avionics, photography and maintenance.  There is also a service treatment record that shows the Veteran worked on the flight line.  Lastly, the Appellant has stated that the Veteran worked near the DMZ.  While the record does not show this explicitly, there is evidence that while at Osan, the Veteran was involved in electronic surveillance in the form of radar, photographic, and other systems, making it likely that the area being monitored was the DMZ.  Therefore, the Board finds these lay statements credible.  (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The evidence that the Veteran was in locations which would be presumed to expose him to herbicides is at least in equipoise, and therefore the presumptions of herbicide exposure apply.  As the presumptions of herbicide exposure apply and the Veteran's primary cause of death is one of the disease listed in 38 C.F.R. § 3.309(e), the Board grants service connection for the cause of the Veteran's death.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


